Rowell, C. J.
The respondent’s only objection to showing that Hugh Duling was one of the parties in the paint shop the 4th of July was, that he was not on trial in this case. This objection is not made now, but others that were not made below, and therefore is not considered.
The witness Taylor testified without objection that his attention was called to the affair at the paint shop in the time of it. He was then allowed to testify that he afterwards learned who the people were that were in there, to which objection was made but no ground of objection stated. This being so, the objection is not available, it not appearing that the testimony could not be admissible in any state of the case. Herrick v. Holland, 83 Vt. 508, 77 Atl. 6; Townshend v. Townshend, 84 Vt. 319, 79 Atl. 388; Moore v. Duke, 84 Vt. 407, 80 Atl. 194.
The information against John Duling, offered in evidence by the respondent to corroborate her statement as to what the officer said at the time of the arrest and in the presence of Duling, and to show that Duling must have known what he was arrested for, and that it was not for an offence committed that day,— was properly excluded as having no such tendency, for there was nothing to show that the officer had then seen the information, and it does not appear and cannot be assumed that the warrant issued upon it named the person with whom it was alleged the crime was committed, as it would be amply sufficient without naming her, — State v. Durant, 60 Vt. 176, 12 Atl. 650,— and so it cannot be said that the information afforded any evidence that the officer knew the name of the alleged particeps, *45nor any that he named her as the respondent said he did, and so no corroboration; and certainly it afforded no evidence that Dul. ing knew what he was arrested for, though he might well have thought that it was not for any offence committed at that time.
The fact that Duling- escaped through the window was admissible because it was one of .a group of facts that constituted a transaction that was itself admissible and being proved, the rule being that every fact that is a part of the' same transaction as the facts in issue or dispute is relevant, although it may not itself be in issue or dispute, and might be excluded if not a part ■of such transaction. Aiken v. Kennison, 58 Vt. 665, 669, 5 Atl. 757; Steph. Dig. Ev., Chase’s ed., 8, and note 3.

Judgment that there is no error in the proceedings of the county court, and that the respondent take nothing by her exceptions.